DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/13/2022 is acknowledged.

Claims 1 and 11 are allowable. The restriction requirement among groups of inventions, as set forth in the Office action mailed on 4/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 14-20, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 14-20 have been re-joined, their status changed from “withdrawn”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant independent claims 1 and 11 each disclose portable personal devices for providing cooking and power, for use with a burner, and including a plurality of metal supported SOFCs coupled together, a control circuit, a light source, and USB port as set forth in the claims.  Instant independent claim 14 discloses a system for providing cooking and power with similar/same features to instant independent claims 1 and 11.

A number of prior art references were found to be pertinent to the limitations of the instant independent claims:

Moksin (US 2018/0249863) discloses in Figs 1-10, a miniature / portable fuel cell ([0049]) including a LED source ([0038]) and USB port ([0032]) utilized in a container for heating food ([0022]).  However, this structure only generally relates a fuel cell to portable cooking and does not include all of the structure of the instant claims.

Wall et al. (US 2012/0073570) discloses in Figs 1-10, a collapsible stove utilizing a fuel cell (Abstract) as a heating source.  While this structure is collapsible and ostensibly portable, the fuel cell type and overall structure does not read on any of the instant claims.

Young (US 2017/0042374) discloses a thermal food container (Title).  The food container utilizes fuel cells to provide heat to the container ([0004]).  However, no other structure of the fuel cells or overall structure of the system of the instant claims is disclosed or rendered obvious by the reference.

Parchamazad (US 6,352,792) discloses in Figs 1-2, a portable fuel cell power generator for recreational vehicles (Title).  The portable generator states a use of it is for food preparation (C1/L15-24).  However, other than the general allusion to food preparation, no further structure of the fuel cell apparatus is disclosed.

Tucker et al. (US 2013/0115483) discloses in Figs 1-13, a device including fuel cells utilized to provide heat for cooking stoves ([0022]).  However, other than the general allusion to food preparation, no further structure of the fuel cell apparatus is disclosed.

Vulliet (US 2017/0365873) discloses in Figs 1-6, device comprising SOFCs utilized for cooking ([0022]).  However, other than the general allusion to food preparation, no further structure of the fuel cell apparatus is disclosed.

As seen above, none of these references, alone or in any combination, discloses nor renders obvious all of the features of the instant independent claims.  Therefore, instant independent claims 1, 11 and 14 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725